IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0440
                               Filed July 21, 2021


IN THE INTEREST OF H.S. and N.S.,
Minor Children,

B.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



       The mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Theresa Rachel, Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Jessica R. Noll of Deck Law, PLC, Sioux City, attorney and guardian ad

litem for minor children.




       Considered by Vaitheswaran, P.J., and Greer and Ahlers, JJ.
                                           2


GREER, Judge.

       The mother appeals the termination of her parental rights to two 1 of her

children, H.S. and N.S., born in 2018 and 2016, respectively.2 The juvenile court

terminated the mother’s parental rights as to both children under Iowa Code

section 232.116(1)(d), (e), (g), and (l) (2020). Her rights to the youngest child were

also terminated under paragraph (h) of section 232.116(1). Here, the mother

challenges whether the statutory grounds for termination were proved and claims

the loss of her rights is not in the children’s best interests.

       We review the termination of parental rights de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). “When the juvenile court terminates parental rights on more

than one statutory ground, we may affirm the juvenile court’s order on any ground

we find supported by the record.” Id. at 774. Here, we choose to consider section

232.116(1)(e), which allows the court to terminated when it finds:

               (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (2) The child has been removed from the physical custody of
       the child’s parents for a period of at least six consecutive months.
               (3) There is clear and convincing evidence that the parents
       have not maintained significant and meaningful contact with the child
       during the previous six consecutive months and have made no
       reasonable efforts to resume care of the child despite being given
       the opportunity to do so. For the purposes of this subparagraph,
       “significant and meaningful contact” includes but is not limited to the
       affirmative assumption by the parents of the duties encompassed by
       the role of being a parent. This affirmative duty, in addition to
       financial obligations, requires continued interest in the child, a
       genuine effort to complete the responsibilities prescribed in the case
       permanency plan, a genuine effort to maintain communication with
       the child, and requires that the parents establish and maintain a
       place of importance in the child’s life.

1 The mother’s parental rights were previously terminated to two other children in
2015.
2 The father’s parental rights were also terminated. He does not appeal.
                                          3



       The mother only challenges the court’s ruling as to the third element—

whether she maintained significant and meaningful contact and made no

reasonable efforts to resume care of the children in the six months preceding the

termination hearing. In challenging whether this ground was proved, the mother

asserts that she attended “many visits with her children” and “consistently asked

for more time with the children.” Even if we were convinced the mother’s visitation

attendance weighs in her favor,3 maintaining communication and a place of

importance within the children’s lives are only some of the components of

maintaining    “significant   and   meaningful     contact.”      See    Iowa    Code

§ 232.116(1)(e)(3).     It also requires “a genuine effort to complete the

responsibilities prescribed in the case permanency plan.” Id. (“This affirmative

duty, in addition to financial obligations, requires continued interest in the child, a

genuine effort to complete the responsibilities prescribed in the case permanency

plan, a genuine effort to maintain communication with the child, and requires that

the parents establish and maintain a place of importance in the child’s life.”

(emphasis added)); see also Conjunctive/Disjunctive Canon, Black’s Law

Dictionary (11th ed. 2019) (“The doctrine that in a legal instrument, and joins a



3 According to reports from the family support specialists (FSS), the mother missed
a large percentage of her scheduled visits. Based on the notes provided for June
16 to September 15, 2020, the mother attended eight of sixteen visits. According
to a different FSS, during another three-month span, the mother was offered thirty-
three visits and attended only four. The last FSS report before the March 1, 2021
termination hearing showed that of the eight scheduled visits between January 15
and February 9, the mother failed to confirm or did not attend six. And winter
weather prevented another from taking place. During this same time period, DHS
made the decision to begin offering the mother only one visit per week due to her
attendance issues.
                                        4

conjunctive list to combine items, while or joins a disjunctive list to create

alternatives.”).

       The Iowa Department of Human Services (DHS) became involved with the

family this time in September 2019, after receiving reports the parents were using

drugs around the children. That same month, the mother tested positive for

methamphetamine. She tested positive for methamphetamine again in December4

and in January 2020. After completing a substance-abuse evaluation in January,

she was diagnosed with severe amphetamine-type/other stimulant substance

disorder.5    The mother was recommended to engage in substance-abuse

treatment. And she did participate some. But on May 12, June 17 and 29, and

August 13, she refused or claimed she was unable to provide a sample for a

urinalysis drug test. As part of her treatment, the mother was recommended to

attend three group sessions and one individual session each week. But as of the

March 1, 2021 termination hearing, the mother had not been to an individual

substance-abuse session since early December 2020 (approximately three

months) and had not attended a group session since September 21, 2020 (more

than five months). Additionally, following a mental-health evaluation completed in

April 2020, the mother was diagnosed with anxiety, major depressive disorder,

irritability and anger, and other personal psychological trauma.        She was

recommended and agreed to attend mental-health therapy. In July, her therapist


4 The children were placed with their maternal aunt on a voluntary basis in
December 2019. They were not formally removed from the mother’s care until
early March 2020. They remained in the care of the maternal aunt throughout the
proceedings.
5 The mother received other diagnoses as well, including severe cannabis use

disorder.
                                          5


provided an update that the mother had attended only six therapy sessions and

had made only “limited progress on her treatment plan goals primarily due to her

lack of attendance.” The mother reengaged in therapy, but she quit attending

again as of November 12, 2020. At the time of the termination hearing, the mother

had not attended mental-health therapy in more than fifteen weeks.

       We acknowledge the mother had surgery in mid-December 2020 and

suffered some complications afterward. But the mother’s implication that this

medical procedure prevented her from engaging in the services required by her

case plan is not supported by the evidence. The record shows the mother was

released from the hospital within a day or so of the procedure. And while she had

to return to the hospital due to an infection approximately three weeks later, she

was released again later that same day. According to the mother’s testimony at

the termination hearing, she was well enough to begin a job at a restaurant on

December 23—about a week after the surgery. She left that job but then resumed

“about the first week of February.”      Plus, not insignificantly, the mother quit

attending her group substance-abuse sessions and her mental-health therapy

more than a month before she underwent the surgery. We cannot find the mother

made a genuine effort to complete the responsibilities prescribed in the case

permanency plan. Termination of her parental rights is proper under section

232.116(1)(e). See In re T.S., 868 N.W.2d 425, 437–38 (Iowa 2015).

       Next, the mother argues termination of her parental rights is not in the best

interests of the children. See Iowa Code § 232.116(2). She lists several reasons,

including that the children “would be deprived . . . of certain financial rights, such

as child support, medical support, and inheritance from the parents.” But “when
                                          6


termination of parental rights occurs, other sources of financial support for the child

may become available, and we do not read section 232.116(2) as directing courts

to engage in a dollar-for-dollar weighing process.” In re H.S., 805 N.W.2d 737,

748 (Iowa 2011). “Rather, the child[ren]’s safety and need for a permanent home

are paramount concerns.” Id. And the mother is not currently able to provide those

things.     Termination of the mother’s parental rights is in the children’s best

interests.

          We affirm the termination of the mother’s parental rights. See In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010) (concluding the court need not discuss a step of

the analysis when the parent did not dispute it); see also In re A.S., 906 N.W.2d

467, 476 (Iowa 2018) (deciding the parent has the burden to establish an exception

to termination under section 232.116(3)).

          AFFIRMED.